DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 02/16/2022 have been fully considered and they are persuasive. See discussion below.

The rejection of Claims under 35 U.S.C. 103 as being unpatentable over Hacker et al.(USAN 20040018940; 01/29/2004), Auxier et al.(USPN 5629262; 05/13/1997),
Shen(CN 102696617A; 10/3/2012), Krause et al. (US 2007/0238615) are withdrawn. The prior art. do not teach or suggest the combination of quizalofop-p-ethyl and clethodim in a ratio range of 1:2 to 1:4. Applicant’s Declaration filed 2/16/22 supports synergism for the combination of quizalofop-p-ethyl and clethodim in a ratio range of 1:2 to 1:4.
The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Claim 3 has been cancelled.
The rejection of Claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10939680 is withdrawn. Election of species was made in the prosecution history of USPN 10939680.
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. See argument below.
  
Claim Rejections - 35 USC § 103 - Maintain
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu(CN 104222127A; 12/24/2014). Wu teaches an oil suspension herbicidal composition comprising haloxyfop-R-Me and clethodim in ratio of 1:10-10:1 and preferably 1:3-3:1. See abstract and claim 1. Wu does not exemplify a composition as instantly claimed where the ratio range of haloxyfop-R-Me:clethodim is in the range of 1:2 to 1:4 respectively. However based on the ratio range of haloxyfop-R-Me:clethodim being in the range of 1:3-3:1 taught by Wu, it would have been obvious for an Artisan in the field to have modified the ratio to arrive at an invention where the ratio range of haloxyfop-R-Me:clethodim would have been 1:2 to 1:4 respectively. Thus, Wu renders the instant invention obvious. The Application rates of haloxyfop-R-Me and clethodim taught in claims 4 and 11 as well as the concentration of haloxyfop-R-Me and clethodim  taught in claim 5 would have been determined by optimization by the Artisan. The Artisan in the field would have been motivated to do this in order to develop the most effective composition. 
Response to Applicant’s argument
Applicant restates table, 
“

    PNG
    media_image1.png
    309
    622
    media_image1.png
    Greyscale
” arguing 2:1 ratio of clethodim:haloxyfop-P-methyl showing a 0.7 % control difference between the %Control experimental value and the Colby* expected value as demonstrating synergism as well as the 2:1 ratio of clethodim:fluazifop-P-butyl showing a 1.0 % control difference between the %Control experimental value and the Coolby* expected value as demonstrating synergism. 
Applicant argues, “According to the author of the formula, S. R. Colby, “when the observed response is greater than expected, the combination is synergistic”  (see “Calculating Synergistic and Antagonistic Response of Herbicide Combination” to Colby, submitted to the USPTO in the Information Disclosure Statement on May 6, 2021).”
The Applicant further states, “Colby simply concludes that any positive difference of any magnitude between the observed and expected values is indicative of existing synergy between the components and does not prescribe any lower limit below which a positive value is statistically insignificant.”
The Examiner would like to point out that Applicant provides the article: 
David Richer Synergism – a Patent View, Pesticide Science,Vol.19, Issue No.4;1986;pages 309-315 on IDS filed 2/16/2022. Richer on page 314 recites, 
“where the synergistic effect cannot be said to be expected or predictable, it may be dismissed out of hand as being insignificant if it is relatively small.  The quality of the synergism is also important. Another reason for Patent Agents demanding more data.” In the instant application as discussed above the “%Control” and “Colby” values are extremely close for Sr. No. 9 and Sr. No. 10 which makes examples unconvincing of synergism for the combination of clethodim:haloxyfop-P-methyl  in a 2:1 ratio as well as for the clethodim:fluazifop-P-butyl in a 2:1 ratio. For this reason the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Suggestions
In claim 1 line 8 delete “a” and insert --- the ---.
In claim 6 line 6 delete “step b)” and insert --- the diluting in b) ---.






Applicant argues that Wu does not  teach haloxyfop-R-Me and clethodim in ratio of 1:10-10:1 or 1:3-3:1. The Examiner maintains the Wu suggests an oil suspension herbicidal composition comprising haloxyfop-R-Me and clethodim in ratio of 1:10-10:1 and preferably 1:3-3:1. See abstract and claim 1. See Wu’s abstract. 
Moving through the Declaration filed 02/16/22:
The Declaration clearly demonstrate that clethodim + quizalofop as well as clethodim + haloxyfop in a 4:1 ratio yields synergy and therefore would have overcome prior art rejections rending the clethodim + quizalofop as well as clethodim + haloxyfop in a 4:1 ratio free of the prior art. 
The Applicant further states, “Colby simply concludes that any positive difference of any magnitude between the observed and expected values is indicative of existing synergy between the components and does not prescribe any lower limit below which a positive value is statistically insignificant.”
The Examiner would like to point out that Applicant provided the article: 
David Richer Synergism – a Patent View, Pesticide Science,Vol.19,IssueNo.4;1986;pages 309-315 which cites. Richer on page 314 recites, “‘Synergism, in and of itself, is not conclusive of unobviousness”.   
Even where the synergistic effect cannot be said to be expected or predictable, it may be dismissed out of hand as being insignificant if it is relatively small.  The quality of the synergism is also important. Another reason for Patent Agents demanding more data.” In the instant application as discussed above the “%Control” and “Colby” values are extremely close for Sr. No. 9 and Sr. No. 10 which are not convincing of synergism 
 is very smal



The following Tables in the Applicant’s Declaration supports the paragraph directly above.

    PNG
    media_image2.png
    650
    663
    media_image2.png
    Greyscale

Applicants also provide synergistic data for the combination of clethodim + quizalofop in a 2:1 in the Declaration filed 2/16/22 which overcomes the prior art. See Applicant’s Declaration Table below supporting the sentence directly above.


    PNG
    media_image3.png
    279
    625
    media_image3.png
    Greyscale

To the contrary, Applicant’s Declaration filed 02/16/22 does not support a synergistic combination comprising clethodim + haloxyfop in a 2:1 ratio in the Declaration filed 2/16/22 where the difference between the control and Colby result is only 0.7% See Table below. 


    PNG
    media_image4.png
    276
    648
    media_image4.png
    Greyscale
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616